Robinson, J.
(concurring). In this case it appears that in February, 1903j the defendant was appointed administratrix of the estate of her deceased husband by order of the county court of Bottineau county, and between November 1, 1905, and November 30, 1906, the plaintiff advanced and furnished to the defendant goods, wares, and merchandise to the amount of $591.11 for the use of- herself and family during that time. ■ She received and accepted the same as a family allowance, and - as such the same was duly allowed by order of the county court of Bottineau county on the 28th of March, 1907, and by said court it was duly ordered and adjudged that the defendant .pay the same from said estate, and that in case of nonpayment the plaintiff may proceed by action’against'said administratrix and against •the surety on her bond/and'on appeal to the district court the judgment, of the county court was duly affirmed in June, 1916.
By statute it is provided that the county court may, in its discretion, .order such a reasonable allowance out of the estate as shall appear .to be ¡necessary for the maintenance of the family during the progress of the settlement of’the estate, which, in case of an insolvent estate, m,ust not be longer than one year after the granting of letters testamentary. ■ When the allowance in question was made, the estate was perfectly solvent; and the county court had ample jurisdiction and discretion' to make -such an allowance. The -law allows it and the court awards it.
“The allowance 'is for- the maintenance of the family during the progress of administration, and the maintenance of the family includes-keeping its members together and preserving the home relations, as well asunerely supplying food, raiment, education, and other like needs.”
“No notice of application for the allowance is requisite, and the *259court may make the order of its own motion. Tbe right of ¿ widow to a family allowance is one strongly favored, and statutes conferring it are construed with liberality.” Though it might have been more regular for the court to have made an order allowing the groceries and family supplies in advance of the furnishing of the same, the result of the subsequent order was just the same as if the order had been previously made. The allowance was in truth an allowance made to the widow herself for the support of herself and her family. It gave her the right, and made it her duty, to pay for such support from the property of the estate. The order was made in her favor against an estate which was perfectly solvent, and the law respects form less than substance.